Citation Nr: 1639748	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Houston, Texas.

The issue on appeal was previously before the Board in December 2015 when it was remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Hearing loss disability for VA purposes was not present in service or for many years after discharge, and it is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The service treatment records have been obtained and associated with the claims file.  Post-service medical records of the Veteran which have identified been associated with the claims file to the extent possible.  The Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.  The Veteran has been afforded an appropriate VA examination.  In addition to examining the Veteran, the examiner who conducted the February 2016 audiological examination viewed his pertinent history.  The examiner provided an etiology opinion which was supported by an adequate rationale.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

Service treatment records are silent as to complaints of, diagnosis of or treatment for hearing loss.  There was no hearing loss for VA purposes documented in the service treatment records.  


At the time of the Veteran's enlistment examination in October 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not reported
5
LEFT
20
15
15
Not reported
15


At the time of the Veteran's separation examination which was conducted in July 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
10
15
15
15

The only evidence of reduced audiological acuity from entrance to separation was at 2000 Hertz in the right ear which indicated a 5 decibel increase.  Again, hearing loss was not complained of or diagnosed during active duty.  

There are no pertinent records dated within one year of the Veteran's discharge which document the presence of hearing loss in either ear to a compensable degree for VA purposes.  To the extent that the Veteran is alleging that he had hearing loss to a compensable degree within one year of discharge, the Board finds these allegations to be without probative value.  While the Veteran is competent to report on experiencing reduced audio acuity, he is not competent to quantify the extent of loss of acuity as this requires specialized medical testing.  The Veteran did not file a claim for hearing loss until March 2004 or almost 30 years after his discharge.  The Board finds it reasonable to assume that, if the Veteran had had noticeable hearing loss within one year of discharge, he would have filed a claim for compensation at that time.  Based on the above, the Board finds the preponderance of the competent probative evidence of record demonstrates that the Veteran did not have hearing loss to a compensable degree within one year of discharge.  As such, service connection is not warranted for hearing loss on a presumptive basis.  

In March 2004, the Veteran submitted his original application for compensation.  This claim listed numerous disabilities including hearing loss in the left ear.  There was no mention of right ear hearing loss.  

The first evidence of hearing loss for VA purposes is dated many years after discharge.  

A private clinical record dated in March 2004 reveals the Veteran reported he was hard of hearing bilaterally.  

A July 2004 private audiogram included a diagnosis of mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  

On the authorized audiological evaluation in July 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
35
LEFT
25
30
30
50
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 84 percent in the left ear.  The Veteran reported his hearing loss was due to exposure to ships motors during military service.  He fired weapons but used hearing protection.  After military service, he worked as a welder for two years with hearing protection and then in various positions in the corrections field for 23 years without hearing protection.  The Veteran denied exposure to loud noises outside of military service.  The diagnosis was mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The examiner opined that it was less likely that the hearing loss was linked to the Veteran's active duty service.  No rationale was provided.  

The Veteran was issued hearing aids by VA in June 2008. 

In a February 2010 statement, the Veteran reported his hearing loss was due to artillery fire and cannon fire while at sea.  

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
40
LEFT
25
30
35
50
50

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  At the time of the examination, the Veteran reported exposure to gunfire and artillery while in the service.  His civilian occupation was as a corrections officer.  The Veteran denied a history of ear infections, ear surgery, head injury or familial hearing loss.  A diagnosis of bilateral hearing loss was made.  The examiner opined that the hearing loss was not caused by or a result of military noise exposure.  The rationale provided was that the service treatment records showed the Veteran entered and exited military service with normal hearing and no significant threshold shift in either ear at any frequency was present.  

A private clinical record dated in April 2014 documents the Veteran reported he had had progressive hearing loss disability.  Physical examination revealed a perforated tympanic membrane on the left.  Sensorineural hearing loss was included as a diagnosis.  An audiogram documented hearing loss for VA purposes at all pertinent frequencies in both ears.  


On the authorized audiological evaluation in February 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
40
LEFT
40
30
45
60
75

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnoses were sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The examiner noted the Veteran reported subjective hearing loss which began suddenly, shortly after separation from military service.  The Veteran reported military noise exposure from artillery.  He also reported post-military hazardous noise exposure from working as a corrections officer and from weapons qualifications.  

The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  The rationale provided was that the service treatment records showed the Veteran entered and exited military service with normal hearing with no significant threshold shifts during military service.  The Veteran's hearing was normal at separation from the military.  The examiner observed that, once military noise exposure is removed, hearing would not be expected to get worse.  The Veteran's current hearing loss was not due to or aggravated by military noise exposure.  The examiner based his opinion on the rationale that there is no evidence of delayed onset hearing loss based on an Institute of Medicine report cited below: 

"The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days" (Institute of Medicine). 

The examiner wrote that current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  "The conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss" (Institute of Medicine).   Therefore, the examiner found, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current.  

The Board finds that service connection is not warranted for bilateral hearing loss.  The only evidence which links hearing loss to the Veteran's active duty service is the Veteran's allegations.  The Veteran is competent to provide evidence regarding the symptomology he experiences through his senses including hearing loss.  However, he is not competent to quantify the extent of hearing loss he experiences in terms of Hertz as this determination requires specialized training.  Furthermore, the Board finds that other evidence of record which weighs against the claim should be afforded more probative weight than the Veteran's lay opinion.  

The August 2010 VA audiological examination provides some evidence to support a determination that the hearing loss is not etiologically linked to active duty, but the probative value of the report is lessened by the rationale provided which is based on a determination that the Veteran's hearing was normal at discharge without further elaboration.  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d).

The Board finds the report of the February 2016 VA audiological examination should be accorded significant probative weight with regard to its etiology opinion.  The examiner had access to and reviewed the pertinent evidence, a physical examination was conducted and the examiner reviewed the Veteran's self-reported history.  The examiner's opinion that the hearing loss was not linked to active duty was supported by an adequate rationale.  The examiner found that the service treatment records were negative for pertinent hearing loss symptomology including a lack of any threshold shift during service.  The examiner then cited to the pertinent medical research which indicates that it is highly unlikely that the Veteran would experience a loss in hearing acuity after he was removed from military noise exposure.  The rationale was based on both the in-service symptomology (or lack thereof) and post-service medical evidence as well as medical research.  It is entitled to significant probative weight.  

The Board finds that the preponderance of the competent probative evidence of record demonstrates that the Veteran's current hearing loss is not linked to the Veteran's active duty service in any way.  Service connection is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


